Citation Nr: 1126371	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cancer, to include as secondary to in-service Agent Orange exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased disability evaluation for service-connected diabetes mellitus, currently evaluated as 20 percent disabling.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter came to the Board of Veterans' Appeals (Board) from November 2002 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the Veteran testified before a Decision Review Officer sitting at the RO.  In September 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are of record.  

In a February 2010 decision, the Board denied entitlement to service connection for PTSD, hepatitis C, liver cancer, and denied entitlement to an increased rating for diabetes mellitus.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2010 Joint Motion for Remand (JMR) and Court Order, the decision was vacated and remanded for further action in compliance with the JMR.  

The issues of entitlement to service connection for PTSD, entitlement to an increased rating for diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hepatitis C had its onset in service.

2.  Hepatitis C is the proximate cause of the Veteran's liver cancer.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Liver cancer is proximately due to service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the finding that service connection is warranted for hepatitis C and liver cancer, no further discussion of VCAA is necessary with regard to these issues.  The agency of original jurisdiction will take such actions in the course of implementing these grants of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for hepatitis C, which he attributes to in-service exposure to the blood of wounded, or from a blood donation.  

Service personnel records reflect that from December 1968 to March 1970, the Veteran was attached to the 5th Transportation Battalion, 101st Airborne Division in Vietnam.  His principal duty was field wireman.  The Veteran asserts that he was temporarily assigned to the 22nd Surgical Unit for a two-week period in May 1969 to set up radio and telephone service; however, his service personnel records do not verify this.  The Veteran asserts that during the two-week period in May 1969, he was exposed to the dead and wounded from the battle at Hamburger Hill, as they were sent to triage.  The Board notes for the record that the Battle of Hamburger Hill was a battle in Vietnam between the United States and South Vietnam against North Vietnamese forces which occurred from May 10 to May 20, 1969.  The battle resulted in the death and wounding of hundreds of US soldiers.  Service personnel records reflect that the Veteran was awarded the Bronze Star Medal in August 1969.  The date action was January 1, 1969 to August 31, 1969, for meritorious service in connection with ground operations against a hostile force in Vietnam.  

In February 2005, the Veteran testified at a RO hearing.  A Team Leader for Readjustment Counseling at Hartford Vet Center testified on his behalf, stating that because the Veteran was awarded the Bronze Star in August 1969 this showed that the Veteran assisted in the evacuation of the wounded pertaining to the operation at Hamburger Hill.  

In support of the Veteran's claim, his VA physician, Dr. H.J.H., in a December 2004 letter, opined that it is possible that the Veteran acquired hepatitis C while was in Vietnam, and most likely acquired the virus from blood contact through wounded patients.  (The Veteran also admitted to having contact with a prostitute but the physician indicated that it is less likely that the Veteran contracted hepatitis C through that route.)  Also, in March 2005, the Veteran underwent an unrelated (diabetes) VA examination, and the examiner opined that the Veteran's hepatitis C was more than likely acquired as a consequence of exposure to the blood of dead and wounded soldiers in Vietnam.  

While the Veteran's temporary assignment to a surgical unit in May 1969 has not been verified by his service personnel records, his service personnel records do reflect that he was awarded the Bronze Star for meritorious service in connection with ground operations between January and August 1969.  In light of his plausible assertion that he assisted with wounded soldiers in May 1969, the fact that a Vietnam battle actually occurred in May 1969 which resulted in hundreds of wounded soldiers, the fact that he was awarded the Bronze Star three months later, and the fact that a VA physician has opined that he acquired hepatitis C from blood contact through wounded patients, the Board finds that the evidence is at least in equipoise that the Veteran was exposed to wounded soldiers in service and contracted hepatitis C at that time.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for hepatitis C.

Dr. H.J.H. has also opined that the Veteran's hepatitis C led to his liver cancer.  In light of the finding that service connection is warranted for hepatitis C, the Board finds that the Veteran's hepatitis C is the proximate cause of his liver cancer and service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for liver cancer is granted.


REMAND

PTSD

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

As detailed hereinabove, service personnel records show that from December 1968 to March 1970, the Veteran was attached to the 5th Transportation Battalion, 101st Airborne Division in Vietnam.  He has testified that while in Vietnam, he was attached to "Camp Eagle," and such unit was exposed to rocket and mortar attacks.  

In August 2008, the Joint Services Records Research Center (JSRRC) reported that, in May 1969, the 5th Transportation Battalion was assigned to the 101st Airborne Division and their main base camp locations were Camp Eagle, Phu Bai, and Gia Le.  An operational report verified that Phu Bai Combat Base was struck twice with 122 mm. rockets, while Camp Eagle was struck once during the first six weeks of the reporting period resulting in four US soldiers wounded in-action.  Enemy rocket attacks on Camp Eagle and Phu Bai were also verified.  Moreover, the unit history submitted by the Headquarters, 513th Maintenance Battalion verified that, from October 1968 to October 1969, Phu Bai Combat Base sustained 26 indirect fire attacks by enemy rockets and mortar.  The unit history also verified two significant enemy attacks at the Phu Bai Combat Base on May 9, 1969, and June 19, 1969, resulting in heavy damage to buildings and vehicle, but no casualties.  

As the Veteran was stationed with a unit that was present while enemy attacks occurred strongly suggests that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

It is also noted that in granting entitlement to service connection for hepatitis C, the Board has conceded that it is plausible that the Veteran assisted with wounded soldiers in May 1969, based on the fact that a Vietnam battle actually occurred in May 1969 which resulted in hundreds of wounded soldiers, and the fact that he was awarded the Bronze Star three months later.  

Thus, the Veteran's claimed stressor as to being exposed to rockets and mortar attacks has been verified, and the Board has conceded that the Veteran was exposed to wounded soldiers in May 1969 while serving in Vietnam.  

Initially, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  In light of the regulation changes, the Veteran should be scheduled for a new VA examination to determine whether he has PTSD due to stressors incurred in service.

Diabetes mellitus

The Veteran underwent a VA examination for his diabetes mellitus in March 2005.  It was noted that the Veteran was diagnosed with diabetes three years prior and was initially treated with oral hypoglycemic agents but has required insulin therapy in the past couple of years.  The examiner stated that it does not appear that the Veteran has significant peripheral sensory neuropathy at the present time.  

The Veteran underwent another VA examination for his diabetes mellitus in March 2006.  The examiner stated that, in terms of his diabetes, the Veteran's glycemic control has been suboptimal, but noted that it might be due to the multiple medications he is required to take following his liver transplant.  

In May 2008, the Board remanded the issue for further development to clarify whether the Veteran's diabetes requires a regulation of activities.  Pursuant to the Board's 2008 Remand, the Veteran underwent another VA examination in October 2008.  The examiner stated that the Veteran's diabetes mellitus is poorly controlled and that he is currently taking insulin.  The October 2008 VA examiner also indicated that there is no current evidence of visual, cardiac, vascular, or neurologic complications of his diabetes mellitus.  The VA examiner stated that the Veteran's PTSD is the most significant factor regarding his inability to work/engage in strenuous activity, followed by diabetes mellitus and lastly status post liver transplant.  As reported by the Veteran, fatigue is his most limiting physical issue which is multifactorial to include residuals of anti rejection medications following liver transplant, but also subsequently reported occasional low blood sugar as well as poorly controlled diabetes mellitus.

In the September 2010 JMR it was determined that the March 2005 and March 2006 VA examinations did not address whether the Veteran's diabetes mellitus is manifested by regulation of activities, and the October 2008 VA examiner's opinion was unclear as to whether his diabetes requires a regulation of activities.  Thus, the October 2008 VA examination report failed to comport with the May 2008 Remand (Stegall v. West, 11 Vet. App. 268 (1998)), and a new VA examination is necessary to assess the current severity of his disability, to include whether his diabetes mellitus requires insulin, restriction of diet, and regulation of activities.  

TDIU

A request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Per the JMR, a claim of entitlement to a TDIU was reasonably raised by the record.  Specifically, a March 2006 VA examination report reflects that the Veteran has not been gainfully employed for at least the past decade due to his PTSD and more recently due to his diabetes mellitus.  Moreover, in light of the grant of service connection for hepatitis C and liver cancer in this decision, consideration should be given as to whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a), (b).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  The Veteran has testified that he is unable to maintain employment due to his service-connected diabetes mellitus, and his nonservice-connected PTSD, which is the subject of this Remand.  The March 2006 VA opinion constitutes evidence that suggests that the Veteran's service-connected diabetes mellitus, type II, is sufficient to warrant referral for extraschedular consideration per § 4.16(b).  

The Veteran should initially be afforded a VA examination to assess whether his service-connected diabetes mellitus, type II, hepatitis C, liver cancer, diabetic retinopathy, and erectile dysfunction represent marked interference with employment, or have an effect on his ability to secure or follow a substantially gainful occupation.  If the percentage standards are not met as set forth in § 4.16(a), a determination should be made as to whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  Appropriate action to develop the record in this regard is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate a claim for a TDIU, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of all symptomatology attributable to his service-connected diabetes mellitus, type II.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The appropriate examiner should clearly indicate exactly what symptoms are attributable to the service-connected diabetes mellitus, type II.  The examiner should also clearly indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a)  The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should be advised that it has been confirmed that his unit was exposed to rocket and mortar attacks while in Vietnam, and the Board has conceded that the Veteran was exposed to wounded soldiers who participated in the Battle of Hamburger Hill in Vietnam in May 1969.

The examiner should provide an opinion as to whether any diagnosed PTSD is due to his fear of hostile military or terrorist activity during service, and/or to the verified stressors, or whether his PTSD is due to post-service stressors, as discussed in the July 1992 report from K.D. Schultz, Ph.D.; March 2005 VA examination report; May 2005 report from C.E. Allen; and, October 2008 VA examination report.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his PTSD, the examiner should discuss in detail why an opinion cannot be offered.

c)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the impact his service-connected disabilities have on his ability to work.  The examiner should provide an opinion as to the impact the Veteran's diabetes mellitus, diabetic retinopathy, hepatitis C, liver cancer, and erectile dysfunction, have on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities (diabetes mellitus, diabetic retinopathy, hepatitis C, liver cancer, and erectile dysfunction), and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

5.  The RO should then make a determination as to whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service connected disabilities (diabetes mellitus, diabetic retinopathy, hepatitis C, liver cancer, and erectile dysfunction) preclude the Veteran from participating in gainful employment for which he is qualified.  Any opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

6.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010); readjudicate entitlement to an increased rating claim for diabetes mellitus, type II; and, adjudicate entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


